DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joseph Su on May 19th, 2021.
The application has been amended as follows: 
Claim 1. (Examiner’s Amendment) A micro component structure, comprising:
	a substrate;
	at least one micro component disposed on the substrate, having a spacing from the substrate, and having at least one top surface; and
	a fixing structure disposed on the substrate and comprising at least one covering portion and at least one connecting portion, wherein the at least one covering portion is disposed on a portion of the at least one top surface of the at least one micro component, the at least one connecting portion is connected to an edge of the at least one covering portion and extends onto the substrate, and at least one of the at least one covering portion and the at least one connecting portion comprises at least one patterned structure,
at least one connecting portion comprises the at least one groove,
wherein from a top view, a width ratio of the at least one groove to the at least one connecting portion along a cutting line is greater than or equal to 0.2 and less than or equal to 0.8, and a ratio of an area of the at least one connecting portion occupied by the at least one groove to an area of the at least one connecting portion is greater than or equal to 0.2 and less than or equal to 0.8.
Claim 3. (Examiner’s Amendment) The micro component structure according to claim 1, wherein a ratio of a depth of the at least one groove to a thickness of the fixing structure is greater than or equal to 0.5 and less than 1.
Claim 5. (Examiner’s Amendment) The micro component structure according to claim 1, wherein an orthogonal projection of the at least one groove on the substrate is not overlapped with an orthogonal projection of the at least one micro component on the substrate.
Claim 6. (Examiner’s Amendment) The micro component structure according to claim 1, wherein the at least one connecting portion comprises a plurality of connecting portions, the at least one groove comprises a plurality of grooves, the at least one covering portion is connected to the connecting portions respectively, and the connecting portions are dispersed from each other and are arranged symmetrically.
Claim 16. (Examiner’s Amendment) The micro component structure according to claim 1, wherein the at least one micro component comprises a plurality of micro components, the fixing structure further comprises at least one contact portion, and the at least one contact portion is located among the micro components and is in direct contact with the substrate.
Claim 20. (Examiner’s Amendment) A micro component structure, comprising:

	at least one micro component disposed on the substrate, having a spacing from the substrate, and having at least one top surface; and
	a fixing structure disposed on the substrate and comprising at least one covering portion and at least one connecting portion, wherein the at least one covering portion is disposed on a portion of the at least one top surface of the at least one micro component, the at least one connecting portion is connected to an edge of the at least one covering portion and extends onto the substrate, and at least one of the at least one covering portion and the at least one connecting portion comprises at least one patterned structure,
wherein the at least one covering portion comprises a plurality of covering portions, the at least one top surface comprises a plurality of top surfaces, the covering portions are located on the top surfaces respectively, the at least one patterned structure comprises a plurality of openings, the at least one connecting portion is connected to the covering portions and comprises the openings, and a ratio of an area of the at least one connecting portion occupied by the openings over a total area of the at least one connecting portion is greater than or equal to 0.8 and less than 1.
Claim 21. (Examiner’s Amendment) The micro component structure according to claim 20, wherein a ratio of an orthogonal projection area of each of the covering portions on each of the top surfaces of the corresponding micro component to an area of each of the top surfaces of the corresponding micro component is greater than or equal to 0.5 and less than or equal to 1.
Claim 22. (Examiner’s Amendment) The micro component structure according to claim 20, wherein the covering portions and the at least one connecting portion comprise the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/
Primary Examiner, Art Unit 2828